Exhibit 10.4
 
THIS SENIOR SECURED PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.  THIS NOTE MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THIS NOTE UNDER SUCH ACT AND
APPLICABLE LAWS OR SOME OTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
SUCH ACT AND APPLICABLE LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE
BORROWER THAT SUCH REGISTRATION IS NOT REQUIRED.


 
SENIOR SECURED PROMISSORY NOTE
 
Delivered in New York, New York 
March 29, 2010 
$5,000,000
(Subject to adjustment as provided herein)

 
THIS SENIOR SECURED PROMISSORY NOTE (this “Note”) is issued by FUND.COM, INC., a
Delaware corporation (the “Maker” or “FNDM”).  This Note is the “Reset Note”, as
that term is defined in the securities purchase and restructuring agreement
dated March 29, 2010 (the “Purchase Agreement”) among the Maker, WESTON CAPITAL
MANAGEMENT, LLC, a Delaware limited liability company (the “Company”),
PBC-WESTON HOLDINGS, LLC, a Delaware limited liability company “PBC”); ALBERT
HALLAC, an individual (“A Hallac”), and those other Persons who have executed
the Purchase Agreement in their capacity as “Members” of the Company (together
with A. Hallac, the “Hallac Members”).  Unless otherwise defined herein, all
capitalized terms used in this Note shall have the meanings given to them in the
Purchase Agreement.
 
1.   PROMISE TO PAY.  FOR VALUE RECEIVED, on March 31, 2015 (the “Maturity
Date”), or sooner in accordance with the provisions of this Note, the Maker
promises to pay to the order of each of the Hallac Members or any subsequent
Holder(s) of this Note, in pro-rata amounts based upon  the percentage by which
(a) the Percentage Interests in the Company sold to the Maker by each Hallac
Member pursuant to the Purchase Agreement, as set forth in column (3) of the
Schedule of Members, bears to (b) the Percentage Interests in the Company of all
of the Hallac Members that were sold pursuant to the Purchase Agreement, as set
forth in column (3) of the Schedule of Members, in lawful money of the United
States and immediately available funds at any address of the Holders, the sum of
Five Million Dollars ($5,000,000), or such greater or lesser amount as shall be
equal to the “Holders Aggregate Percentage Interest” (as hereinafter defined) in
the “Fair Market Value” (as defined) of the Company as at each “Reset Date,” as
hereinafter defined (collectively, the “Principal Amount”).
 
2.   DEFINITIONS.  As used in this Note, the term:
 
“Business Day” shall mean any day of the week other than Saturday and Sunday or
any other day when national banking institutions in New York, New York are not
open for business.
 
“Fair Market Value” shall mean the fair market value of 100% of the issued and
outstanding Percentage Interests in the Company, as a going concern and after
adding back (i) any cash distributions made to Hallac Members during the term of
this Note pursuant to Section 7.1 of the Operating Agreement, and (ii) any
Indebtedness incurred from and after the date hereof by the Company and any of
its Subsidiaries, as at any applicable Reset Date, in connection with a
Mandatory Prepayment and Conversion or Optional Prepayment and Conversion, as
provided herein, in each case, as shall be determined jointly by the Maker and
the applicable Hallac Member(s) or Holder(s); provided, that if the Maker and
the applicable Holder(s) are unable to reach agreement within ten (10) calendar
days after the occurrence of any Prepayment and Conversion Notice or the
Maturity Date, such fair market value shall be determined within twenty (20)
Business Days after the tenth (10th)
 
 
1

--------------------------------------------------------------------------------

 
 
day following the date of the Prepayment and Conversion Notice by an independent
appraiser jointly selected by the Maker and the applicable Holder(s); and each
of Maker and the Holder’s Representative hereby agree that Kidron Corporate
Advisors is acceptable as an independent appraiser.  The determination of such
appraiser shall be deemed binding upon all parties absent manifest error and the
fees and expenses of such appraiser shall be shared equally by the Maker and the
applicable Holder(s).  All such determinations to be appropriately adjusted for
any share dividend, share split, share combination or other similar transaction
during the applicable calculation period.  The Maker and the Company shall cause
to be delivered to the Holder(s) and the Maker an appraisal of the Fair Market
Value as of each applicable Reset Date by Kidron Corporate Advisors or such
other appraiser jointly selected by the Maker and the applicable Holder(s), on
the first Business Day of March for each of the Reset Dates.
 
“Holder(s)” shall mean and include the Hallac Members and any transferee,
assignee or successor of the Holders, subject to the restrictions set forth at
the beginning of this Note.
 
“Holders Aggregate Percentage Interests” shall mean an aggregate of Fifty and
Nine-Tenths Percent (50.9%) of all Percentage Interests in the Company that is
allocable to all of the Hallac Investors and/or all other Holder(s) of this
Note; which aggregate Fifty and Nine-Tenths Percent (50.9%) percentage interest
shall be subject to pro-rata dilution or adjustment in the event and to the
extent that any additional Membership Interests representing Percentage
Interests in the Company are issued following the Closing Date in accordance
with this Note, whether through the admission of new members or the payment of
dividends or distributions in Members Interests.
 
“Holders Representative” shall mean A. Hallac, or in the event of his death or
inability to serve, Keith Wellner or such other person designated in writing by
A. Hallac.
 
"Indebtedness" means (a) the principal, premium (if any), interest and related
fees and expenses (if any) in respect of (i) Indebtedness for money borrowed and
(ii) Indebtedness evidenced by notes, debentures, bonds or other similar
instruments, (b) all obligations in respect of outstanding letters of credit,
acceptances and similar obligations, (c) that portion of obligations with
respect to capital leases not entered into in the ordinary course of business
and properly accounted for as a liability, (d) any obligation owed for all or
any part of the deferred purchase price of property or services except  for
trade liabilities incurred in the ordinary course of business in accordance with
customary practices, and (e) a guaranty of any of the obligations described in
clause (a) or (b) of this definition.
 
“Insolvency Event” means, with respect to any Person, the occurrence of any of
the following:  (i) such Person shall be adjudicated insolvent or bankrupt, or
shall generally fail to pay or admit in writing its inability to pay its debts
as they become due, (ii) such Person shall seek dissolution or reorganization or
the appointment of a receiver, trustee, custodian or liquidator for it or a
substantial portion of its property, assets or business or to effect a plan or
other arrangement with its creditors, (iii) such Person shall make a general
assignment for the benefit of its creditors, or consent to or acquiesce in the
appointment of a receiver, trustee, custodian or liquidator for a substantial
portion of its property, assets or business, (iv) such Person shall file a
voluntary petition under any bankruptcy, insolvency or similar law, (v) such
Person shall take any corporate or similar act in furtherance of any of the
foregoing or (vi) such Person, or a substantial portion of its property, assets
or business shall become the subject of an involuntary proceeding or petition
for (A) its dissolution, liquidation or reorganization or (B) the appointment of
a receiver, trustee, custodian or liquidator, and (I) such proceeding shall not
be dismissed or stayed within sixty days or (II) such receiver, trustee,
custodian or liquidator shall be appointed.
 
 
2

--------------------------------------------------------------------------------

 
 
“Operating Agreement” shall mean the Fifth Amended and Restated Operating
Agreement of the Company, dated of even date herewith.
 
“Person” means: (i) any individual, corporation, partnership, limited liability
company, joint venture, trust or unincorporated association, (ii) any court or
other governmental authority or (iii) any other entity, body organization or
group.
 
“Prepayment and Conversion Notice” shall mean any written notice given by any
one or more Holder(s) of a Mandatory Prepayment and Conversion of all or part of
this Note (as provided in Section 4.2 below), or by FNDM in connection with a
permitted Optional Prepayment and Conversion of this Note (as provided in
Section 4.3 below).
 
“Purchase Agreement” shall mean the Securities Purchase and Restructuring
Agreement, among the Company, the Maker PBC-Weston Holdings, LLC and the Hallac
Members, dated as of March 15, 2010.
 
“Reset Date” shall mean, as applicable, March 31, 2013 (the “First Reset Date”),
March 31, 2014 (the “Second Reset Date”, March 31, 2015 (the “Third Reset
Date”), or any other date (including those set forth in Section 4.3 and Section
4.5 below) based on which the Fair Market Value of the Company shall be
calculated.
 
“Restricted Payment” shall mean, except for distributions as provided in the
Operating Agreement, the payment or distribution of any cash amounts from the
Company to FNDM or any Affiliate of FNDM (other than the Company) in any amount
in excess of $100,000 during any consecutive twelve (12) month period ending
March 31st commencing with the twelve months ending March 31, 2011 (each an
“Anniversary Year”), until the entire Principal Amount of this Note shall have
been paid in full.
 
“Sale of Control” shall mean any transaction or series of related transactions
involving the sale of all or substantially all of the assets or equity
securities of FNDM, whether by asset sale, sale of securities, merger, tender
offer, consolidation or like combination, as a result of which the ability to
elect the members of the board of directors of FNDM shall no longer be vested in
the holders of a majority of the voting shares of capital stock of FNDM
immediately prior to consummation of such transaction.
 
“Securities Exchange” shall mean any one of the FINRA OTC Bulletin Board, the
NASDAQ Stock Exchange, the NYSE: Amex Exchange or the New York Stock Exchange,
or on any recognized European or Asian stock exchange.
 
“Subsidiary” means any corporation or other entity of which at least a majority
of the securities or other ownership interest having ordinary voting power
(absolutely or contingently) for the election of directors or other persons
performing similar functions are at the time owned directly or indirectly by the
Maker and/or any of its other subsidiaries.
 
“VWAP” shall mean the volume weighted average closing prices of the Class A
Common Stock of FNDM, as traded on a Securities Exchange for the twenty (20)
consecutive trading days immediately prior to the date of calculation of any
such shares of Class A Common Stock.
 
 
3

--------------------------------------------------------------------------------

 
 
3.   INTEREST.
 
3.1           Subject to Section 3.2 of this Note, the Maker shall pay annual
interest (calculated on the basis of a 360-day year for the actual number of
days of each year) on the outstanding unpaid portion of the Principal Amount of
this Note (the “Outstanding Principal Amount”) on each of March 31, 2011, March
31, 2012, March 31, 2013, March 31, 2014 and on the Maturity Date (each an
“Interest Payment Date”) at a rate equal to four (4%) percent per annum;
provided, however, that until the First Reset Date the aggregate Outstanding
Principal Amount for purposes of this Section 3.1 shall be deemed to be Five
Million Dollars ($5,000,000).  Unless otherwise approved in advance by the
Holders Representative, all Interest Payments shall be paid in cash.
 
3.2           From and after the occurrence or existence and during the
continuation of any Event of Default (as defined below), the rate of interest
referred to in Section 3.1 of this Note shall be increased to eight percent (8%)
per annum (the “Penalty Interest”); which Penalty Interest shall be due and
payable from the occurrence or existence of such Event of Default and shall
continue until the earlier of the date on which (a) such Event of Default is
cured or waived, or (b) the entire Outstanding Principal Amount of this Note
shall be paid in full..
 
3.3           In no event shall interest payable under this Note be payable at a
rate in excess of the maximum rate permitted by applicable law.  Any amount
deemed to be in excess of such maximum rate of interest under a final judicial
interpretation of applicable law shall be deemed to have been a mistake and
automatically canceled, and, if received by the Holder, shall be refunded to the
Maker, it being the intention of the Holders and the Maker that such interest
not be payable at a rate in excess of such maximum rate.
 
4.   PAYMENTS OF PRINCIPAL AMOUNT; PREPAYMENTS AND CONVERSIONS.
 
4.1           Payment of Principal Amount. The original Five Million
($5,000,000) Dollar original Principal Amount of this Note), or such greater or
lesser amount of the Holders Aggregate Percentage Interests in the Fair Market
Value of the Company as at each Reset Date, shall be payable as follows:
 
(a)           at any time on or before, but in no event later than, 5:00 p.m.
(New York City time) on May 31, 2010, time being of the essence (the
“Installment Payment Date”), the Maker shall pay or cause to be paid to the
Holders (in such pro-rata amounts as among the Holders shall be specified by the
Holders Representative) the sum of Two Million Four Hundred and Fifty Thousand
($2,450,000) Dollars (the “Installment Payment”); which Installment Payment
shall reduce the Outstanding Principal Amount, dollar for dollar, for purposes
of this Article 4; and
 
(b)           the then entire outstanding balance of this Note shall be due and
payable in full at the Maturity Date, or sooner in the event of any one or more
Mandatory Prepayment and Conversion(s) provided in Section 4.2 or any Optional
Prepayment and Conversion provided in Section 4.3 below.
 
 
4

--------------------------------------------------------------------------------

 
 
4.2           Mandatory Prepayment and Conversion.
 
(a)           Commencing on the First Reset Date and, and at any time on each
subsequent Reset Date, the Holders of the majority of the Holders Aggregate
Percentage Interest in this Note (the “Majority-in-Interest”) shall have the
right (but not the obligation) by delivery of a Prepayment and Conversion Notice
to FNDM, to have all or any portion of the then applicable Outstanding Principal
Amount of this Note, as calculated pursuant to Section 4.2(b) below,  prepaid
(each a “Mandatory Prepayment and Conversion”).
 
(b)           The Outstanding Principal Amount of this Note subject to such
Mandatory Prepayment and Conversion shall be reset and calculated based upon the
product of multiplying (i) the then applicable Holders Aggregate Percentage
Interest then being prepaid and converted pursuant to such Prepayment and
Conversion Notice, by (ii) the Fair Market Value of all Percentage Interests in
the Company as at the applicable Reset Date (the “Prepayment and Conversion
Amount”).
 
(c)           In the event of any such Mandatory Prepayment and Conversion, the
Prepayment and Conversion Amount shall be paid by FNDM shall be not later than
twenty (20) Business days following the date of calculation of the applicable
Prepayment and Conversion Amount (each a “Mandatory Prepayment and Conversion
Date”), as follows:
 
(i)           an amount equal to Twenty-Five Percent (25%) of the then
applicable Prepayment and Conversion Amount shall be paid in cash by wire
transfer of immediately available funds to a bank account determined by the
Holders Representative; and
 
(ii)           an amount equal to Seventy-Five Percent (75%) balance of the then
applicable Prepayment and Conversion Amount (the “Prepayment Balance”) shall be
represented and paid by FNDM in the form of shares of freely tradable FNDM Class
A Common Stock (each a “FNDM Conversion Share” and collectively, the “FNDM
Conversion Shares”), with the aggregate number of FNDM Conversion Shares to be
equal to the quotient resulting from dividing (A) the Prepayment Balance, by (B)
a price per share of FNDM Class A Common Stock equal to Ninety Percent (90%) of
the VWAP as at the applicable Reset Date (the “Reset Date Per Share Price”).
 
4.3           Permitted Optional Prepayment and Conversion.In the event (and
only in the event) that at any time through and including the Maturity Date, A.
Hallac is no longer employed by the Company due to his death, resignation or
termination for “Cause” or “Permanent Disability,” as those terms are defined in
his employment agreement with the Company (each a “Termination Event”), then and
in such event, FNDM shall have the right (but not the obligation) within ninety
(90) days thereafter to repay and convert all and not less than all of this
Reset Note, upon the same terms and conditions and in accordance with the
provisions set forth in Section 4.2 above; provided, that solely for purposes of
its exercise of its optional prepayment and conversion right set forth in this
Section 4.3, the Reset Date for determining the Fair Market Value and the Reset
Date Per Share Price shall be deemed to be the last day of the month in which
such Termination Event shall have occurred.
 
4.4           No Other Prepayments or Conversions. Except for (a) Restricted
Payments, to the extent permitted and paid in accordance with Section 7.14
below, (b) as otherwise provided in Section 4.2 and Section 4.3 above, or (c) at
the request of FNDM and with the consent of the Holders Representative, this
Reset Note may not be prepaid or converted prior to the Maturity Date.
 
 
5

--------------------------------------------------------------------------------

 
 
4.5           Payment on Maturity Date. On the Maturity Date, the Maker shall
pay the entire then Outstanding Principal Amount of this Note in full in the
same manner as is set forth in Section 4.2 of this Note, in which case, the
Reset Date shall be the March 31, 2015 Maturity Date and the Reset Share Per
Share Price shall be calculated based on such Reset Date.
 
4.6           Extension of Maturity Date.  If on the March 31, 2015 Maturity
Date of this Note (a) A. Hallac shall then continue to be employed on a
full-time basis as the senior executive officer and managing member of the
Company, and (b) no portion of the Principal Amount has been subject to
mandatory prepayment, as provided in Section 4.2 above, then and in such event,
at the option of A. Hallac, he may elect by written notice to FNDM given not
later than March 15, 2015 to extend the Maturity Date of up to Twenty Percent
(20%) of the Principal Amount (as calculated based on the Fair Market Value of
the Company as at the Maturity Date) to a date which shall be not later than the
earlier to occur of (x) March 31, 2017, or (y) the occurrence of any Termination
Event.
 
4.7           Authority of Holders’ Representative.Unless otherwise determined
by the Majority-in-Interest, the method and timing of all payments and
prepayments of this Note pursuant to this Section 4 shall be determined by the
Holder’s Representative.


5.   LIQUIDITY RIGHTS.
 
5.1           Notwithstanding anything to the contrary contained in this
Article 5 or elsewhere in this Note, each Holder of FNDM Conversion Shares
acquired pursuant to the provisions of Article 4 above shall have the absolute
right to effect any public or private sale of such Conversion Shares at any time
or from time to time following the receipt thereof; provided that any such
sale(s) shall be in compliance with applicable federal and state securities
laws.
 
5.2           To the extent that any FNDM Conversion Shares have not been
previously sold by any Holder in accordance with Section 5.1 above, subject at
all times to the provisions of Section 5.5 of this Note, any one or more
Holder(s) shall have the right, but not the obligation (the “Liquidity Right”),
upon written notice to FNDM (the “Liquidity Notice”), given not later than
thirty (30) days prior to the applicable “Liquidity Date” (defined below), to
cause FNDM to either (a) repurchase and redeem such FNDM Conversion Shares, or
(b) to arrange for a third party to purchase such FNDM Conversion Shares; in
either event only to the extent of that percentage and number of FNDM Conversion
Shares previously issued to such Holder(s) that are reflected in Section 5.3
below (each, the “Liquidity Shares”).  On each occasion that such Liquidity
Right is exercised, such Liquidity Shares shall be purchased or resold, at a
price per share which shall be equal to either (i) the Reset Date Per Share
Price, or (ii) if more than one conversions of this Note were made by the
Holder, the weighted average of the Reset Date Per Share upon which the FNDM
Conversion Shares were originally issuable (the “Liquidity Per Share Price”).
 
 
6

--------------------------------------------------------------------------------

 
 
5.3           The foregoing Liquidity Right shall be available to each
Holder(s):
 
(a)            on a date that shall be six (6) months after each applicable
Reset Date (the “First Liquidity Date”), in an aggregate amount of Liquidity
Shares as shall represent up to (but not in excess of) Thirty-Three and
one-third Percent (33-1/3%) of the number of FNDM Conversion Shares held by to
each Holder;
 
(b)            on a date that shall be twelve (12) months after each applicable
Reset Date (the “Second Liquidity Date”), in an aggregate amount of Liquidity
Shares as shall represent up to (but not in excess of) Thirty-Three and
one-third Percent (33-1/3%) of the number of FNDM Conversion Shares held by each
Holder; and
 
(c)           on a date that shall be eighteen (18) months after each applicable
Reset Date (the “Third Liquidity Date”), in an aggregate amount of Liquidity
Shares as shall represent up to (but not in excess of) Thirty-Three and
one-third Percent (33-1/3%) of the number of shares of FNDM Conversion Shares
held by each Holder.
 
To the extent that a Liquidity Notice shall not be timely given prior to any of
the above three (3) applicable Liquidity Dates, as aforesaid, the applicable
Holder shall forfeit his or its right to exercise his or its Liquidity Rights on
such Liquidity Date; provided, that all such Liquidity Rights shall be
cumulative and may be added to the Liquidity Rights available to such Holder on
the next applicable Liquidity Date.


5.4            Subject at all times to the provisions of Section 5.5 below, FNDM
shall pay or cause to be paid to each Holder exercising his or its Liquidity
Rights the applicable price for such Liquidity Shares as shall be equal to the
product of multiplying the applicable Liquidity Per Share Price by the
applicable number of Liquidity Shares then subject to the Liquidity Right (the
“Repurchase Price”) on a date which shall be not later than sixty (60) days
following the date of the Liquidity Notice.  All such payments shall be by wire
transfer of immediately available funds to one or more bank accounts designated
by the Holder(s), against delivery of the applicable number of Liquidity Shares
duly endorsed in blank for transfer by the Holder(s).


5.5            Notwithstanding anything to the contrary contained in this
Section 5 or elsewhere in this Note, unless otherwise agreed or requested by
FNDM, as at any or all of the First Liquidity, Date, Second Liquidity Date or
Third Liquidity Date (each a “Liquidity Date”),  the Holder(s) of the Liquidity
Shares shall first sell or offer to sell on such applicable Liquidity Date all
of such Liquidity Shares on the Stock Exchange through a brokers or directed
sale transaction (a “Market Sale”), and FNDM shall only be liable to pay to such
Holder exercising his or its Liquidity Right a cash amount equal to the
difference between (i) the Repurchase Price, less (ii) the gross proceeds
(before customary brokers commissions) that was paid to or would have been
payable to such Holder(s) from such Market Sale.


6.   SECURITY.Payment of the Outstanding Principal Amount of this Note and all
interest accrued hereon is secured by a pledge to the Hallac Members of Members
Interests certificates evidencing all of the Holders Aggregate Percentage
Interests in the Company (the “Pledged Securities”), subject to release thereof
as this Note shall be prepaid in accordance with Section 4.2 and Section 4.3
above, all as set forth in the pledge agreement, dated of even date herewith,
among FMDM, as pledgor, the Hallac Members as secured parties, and Zukerman,
Gore, Brandeis & Crossman, LLP, as the collateral agent (the “Pledge
Agreement”).
 
 
7

--------------------------------------------------------------------------------

 
 
7.   MAJOR ACTIONS.  For so long as any Principal Amount of this Note shall
remain unpaid and issued and outstanding, FNDM shall not directly or indirectly
take any of the following actions affecting the Company, without the prior
written consent of either (a) the Majority-In-Interest, or (b) the Holders
Representative:
 
7.1           Any act to cause the Company to be other than a Delaware (i)
limited liability company, (ii) limited partnership or (iii) partnership;


7.2           Any changes to the Fifth Amended and Restated Operating Agreement
of the Company or any other the Company organizational documents;


7.3           Any agreement that would cause any Member, executive officer or
Manager of the Company to become personally liable for or guarantee the debts of
the Company or that is nonrecourse to any Member, executive officer or Manager,
except for liability or recourse that is pursuant to customary carveouts for
real estate financing;


7.4           Any change in the fundamental nature of the business of the
Company;


7.5           Any material deviation from any permitted fund investments;


7.6           Causing or permitting the Company to merge or consolidate with
another entity;


7.7           The sale of control of the Company by way of sale of a majority of
the issued and outstanding equity interests in the Company, or all or
substantially all of its assets (“Sale of Control”);


7.8           The dissolution, termination or liquidation of the Company or any
Company Subsidiary;


7.9           Any deviation by more than 10% of the annual budget as approved by
Board of Managers;


7.10           The commencement, settlement or other disposition of a material
litigation matter or claim involving amounts in issue of $500,000 or more;


7.11           The issuance of any new Members Interests (including any
management incentive equity) or any debt or other instruments convertible into
or exercisable for any the Company equity interests;


7.12           The admission of any Person as a Member of the Company;


7.13           Except for the Restricted Payments in compliance with Section
7.14 below, the payment of any distributions in respect of the Company Members
Interests in excess of $100,000 per annum;
 
 
8

--------------------------------------------------------------------------------

 


7.14           The making of any Restricted Payment, unless simultaneous
therewith an amount equal to 50.9% of each Restricted Payment shall be paid in
cash to the Hallac Members, as provided in Section 1.5(b)(iii) of the Purchase
Agreement;


7.15          The incurrence of any additional Indebtedness for borrowed money
by the Company or any of its Subsidiaries in excess of $500,000, individually or
in the aggregate;


7.16           The entry into any material contract defined as a contract under
which the Company or its subsidiaries is obligated to pay annual consideration
or incur liability in excess of $500,000 per annum;


7.17           Except for the payment of administration and management fees of
up to $100,000 in any one or more Anniversary Years to FNDM, as provided in the
Purchase Agreement, the entry into transactions with FNDM or any Affiliates of
FNDM, other than as expressly permitted in the Operating Agreement;


7.18           The acquisition of any business in direct competition with the
business of the Company, which in all instances must be effected by, through and
for the benefit of WCM in its capacity as a subsidiary of FNDM;
 
7.19           The sale or any other disposition of substantially all of the
assets or equity securities of any Subsidiary of the Company whose revenues and
net profits before taxes equal or exceed 10% of the consolidated revenues and
net profits before taxes of the Company (a “Significant Subsidiary”); or
 
7.20.           The termination of the existing Company management and
employment agreements with Jeffrey Hallac, Keith Wellner and Marcel Herbst for
any reason other than their death, permanent disability or for Cause, as defined
therein.
 
8.   EVENTS OF DEFAULT.
 
8.1           The occurrence and continuation of any of the following events
shall constitute an “Event of Default” under this Note.
 
(a)           FNDM defaults in the payment when due of the Installment Payment,
time being of the essence (an “Installment Payment Default”); or
 
(b)           FNDM defaults in any other payment other than the Installment
Payment (it being expressly understood and agreed that a default in the payment
when due of the Installment Payment shall be governed by the provisions of
Section 8.1(a) above, and that there shall be no notice or (absent written
notice from A. Hallac to the contrary) cure with respect to an Installment
Payment Default) the balance of the Outstanding Principal Amount of this Note,
or any interest, Default Interest or other amount payable pursuant to this Note
(a “Non-Installment Payment Default”) and any such Non-Installment Payment
Default shall continue for more than ten (10) Business Days;
 
(c)           FDMN fails to perform any of its obligations under Article 5
hereof for so long as any Hallac Member beneficially owns any FNDM Conversion
Shares, which provision shall expressly survive the payment in full of the Note;
 
 
9

--------------------------------------------------------------------------------

 
 
(d)           FNDM shall breach any of its material representations and
warranties or shall fail to perform any of its material covenants and agreements
under the Purchase Agreement, the Pledge Agreement or Operating Agreement
(including the distribution provisions thereof), and any such breach (if capable
of cure) or failure to perform is not cured to the reasonable satisfaction of A.
Hallac within ten (10) Business Days following receive of notice of such breach
or failure to perform; or
 
(e)           there shall occur or exist any Insolvency Event involving FNDM or
the Company;
 
(f)           the lien and security interest in the Pledged Securities ceases to
be validly perfected, first priority lien and security interest under the Pledge
Agreement;
 
(g)           one or more judgments involving amounts in excess of $5,000,000
shall be entered against FNDM which shall not be appealed or bonded within
fifteen (15) days of entry;
 
(h)           the termination of the existing Company management and employment
agreement with A. Hallac, for reason other than his death or resignation, his
Permanent Disability or a termination for Cause, as defined therein;
 
(i)           any injunction or other restraint by any court or governmental
authority on any material portion of FNDM businesses unrelated to the business
of the Company; which injunction or restraint shall not be appealed or bonded
within thirty (30) days of entry; or
 
(j)           a violation or breach by FNDM of any of the covenants involving
Major Actions   set forth in Section 7 of this Note, which violation or breach
is not cured to the reasonable satisfaction of the Majority-in-Interest within
thirty (30) days of its occurrence;
 
(k)           a default by FNDM in the payment of any indebtedness for money
borrowed or related obligations owed to any one or more third parties (“Third
Party Indebtedness”) in an amount (individually or in the aggregate) that shall
be in excess of $1,000,000, and which default shall result in (A) the
acceleration of such Third Party Indebtedness, and (B) the commencement of legal
proceedings or other collection efforts on the part of the holder(s) to collect
the same;
(l)           the failure of FNDM to cause the shares of its Class A Common
Stock to be listed on the FINRA OTC Bulletin Board, the NYSE:Amex Exchange, the
Nasdaq Stock Market or any other national securities exchange in the United
States for so long as any Hallac Member beneficially owns any FNDM Conversion
Shares, which provision shall expressly survive the payment in full of the Note;
 
(m)           any action or failure to act by FNDM or its designees on the Board
of the Company that is taken by or on behalf of the Company and which causes the
Company or any of its Subsidiaries to lose any of their respective
registrations, licenses, permits or authorizations to operate their business
that are granted by an federal, state, or local governmental authority or any
self regulatory authority or result in a violation of any rules or regulations
promulgated by any such authority; or
 
(n)           the consummation of a Sale of Control.
 
 
10

--------------------------------------------------------------------------------

 


8.2           Upon or at any time after the occurrence and during the
continuation of any Event of Default, after any applicable notice and cure
periods, if any (it being expressly understood and agreed that with respect to
the Installment Payment Default, time is of the essence and there shall be no
notice and cure period), the Majority-in-Interest shall have the right to either
(a) accelerate payment of the Outstanding Principal Amount of this Note and all
interest accrued hereon, or, (b) in lieu of such acceleration, to foreclose on
the Pledged Securities under the Pledge Agreement and  have returned to the
Holders all of the Pledged Securities that remain held under the Pledge
Agreement.  In the event that the Majority In Interest elects to foreclose on
the Pledged Securities under the Pledge Agreement, FNDM’s representatives on the
Board of Managers of the Company shall automatically be deemed to have resigned
and the Majority In Interest shall be entitled to appoint a majority of the
replacement members of the Board of Managers.


9.   COSTS OF COLLECTION.  On demand by the Holder, the Maker shall pay each
reasonable cost and expense (including, but not limited to, the reasonable and
documented fees and disbursements of counsel, whether retained for advice,
litigation or any other purpose) incurred by the Holder in endeavoring to (i)
collect any of the Outstanding Principal Amount or any interest or other amount
payable pursuant to this Note, (ii) preserve or exercise any right or remedy of
the Holder pursuant to this Note or (iii) preserve or exercise any right or
remedy of the Holder relating to, enforce or realize upon any collateral,
subordination, guaranty, endorsement or other security or assurance of payment,
whether now existing or hereafter arising or accruing, that now or hereafter
secures the payment of or is otherwise applicable to any of the Outstanding
Principal Amount or any interest or other amount payable pursuant to this Note
and remaining unpaid (the “Collection Costs”).
 
10.   CHANGES AND WAIVERS.  No course of conduct pursued, accepted or acquiesced
in, and no oral, written or other agreement or representation made, by or on
behalf of the Holder in the future will change this Note or waive any right or
remedy of the Holder under or arising as a result of this Note.  Any change in
this Note or waiver of any right or remedy of the Holder under or arising as a
result of this Note must be made in a writing signed by or on behalf of the
Holder.
 
11.   GOVERNING LAW.  This Note shall be governed by and construed, interpreted
and enforced in accordance with the law of the State of New York and, to the
extent applicable thereto, the federal law of the United States, without regard
to the law of any other jurisdiction.
 
12.   WAIVER OF TRIAL BY JURY.  FNDM AND EACH HOLDER KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY WAIVES EACH RIGHT THE BORROWER MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY ACTION OR OTHER LEGAL PROCEEDING ARISING OUT OF OR
OTHERWISE RELATING TO THIS NOTE.
 
[remainder of this page left blank – signature page follows]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Maker has duly executed and delivered this Note this
29th day of March 2010.
 

  FUND.COM, INC.          
 
By:
 /s/ Gregory Webster              Name: Gregory Webster       Title:    Chief
Executive Officer          

 
 
12

--------------------------------------------------------------------------------

 